Citation Nr: 1445779	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO has denied the claim of service connection for PTSD; however, the Board has reopened and broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the Veteran's lay statements and the medical evidence of record.  The Veteran would be prejudiced if the Board were to proceed to adjudicate on the claim on the merits as further development is necessary.  Thus, the matter is remanded to the RO for further development and adjudication.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the May 2012 Board hearing presided over by the undersigned Veteran's Law Judge.  

The issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for torticollis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2009 notice of disagreement attachments.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied the claim for service connection for PTSD based in on the determinations that the Veteran has no verifiable in-service stressor and no diagnosis of PTSD.  

2.  The Veteran did not submit a timely notice of disagreement with the December 2006  rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for PTSD. 

3.  The additional evidence received since the December 2006 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1. The December 2006 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).
 
2. The criteria for reopening the previously denied claim of service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).
 



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim of service connection for PTSD, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).    

In a December 2006 rating decision, the RO denied the claim for service connection for PTSD based on the determinations that the Veteran has no verifiable in-service stressor and no diagnosis of PTSD.  After the Veteran was notified of the adverse decision, the Veteran did not submit a timely notice of disagreement with the December 2006 decision.  Moreover, no new and material evidence was submitted within a year of the December 2006 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the December 2006 rating decision, the evidence of record included the Veteran's service treatment records, the Veteran's claim for service connection, and VA treatment records.  

The additional evidence presented since the December 2006 rating decision includes the Veteran's report that he was diagnosed with PTSD in the 2000s.  See May 2012 Board hearing transcript at p. 7.  Also, in October 2011 the Veteran submitted photographs of the in-service motor vehicle accident to verify his reported stressors.  The Veteran is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  Further, the credibility of the Veteran's report and the photographs is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because a diagnosis of PTSD and photographs of the reported in-service motor vehicle accident is pertinent evidence that was absent at the time of the December 2006 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such it is deemed to be the requisite new and material evidence needed to reopen the claim.  


ORDER

Because new and material evidence has been received, the claim of service connection for PTSD is reopened.


REMAND

The Veteran contends that he has PTSD that is related to an in-service stressor of a motor vehicle accident in Germany in which his friend was hurt and a German civilian was killed.  See e.g., December 2005 Veteran statement.  The Veteran has submitted photographs of the motor vehicle accident to verify the occurrence of this stressor.  The Veteran reports that he was diagnosed with PTSD in the 2000s.  See May 2012 Board hearing transcript at p. 7.  VA treatment records prior to the appeal period also show diagnoses of depression and panic disorder without agoraphobia.  

These facts are pertinent to the Veteran's claim and raise additional questions.  First, the nature of the Veteran's psychiatric disorder is unclear.  Second, it is unclear whether there is a causal nexus between the alleged PTSD and the claimed in-service stressors.  Third, if the Veteran has a psychiatric disorder other than PTSD, the etiology of such disorder is unclear.  For these reasons, VA examination is warranted to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran reports that he was in a motor vehicle accident in service and was treated at Frankfurt Army Hospital, Germany.  The Veteran indicates that this accident likely occurred in late 1967 or early 1968.  See e.g., May 2011 Veteran statement.  The record shows that VA requested a search for in-service hospital records for the period of July 1967 to October 1967.  See August 2011 VA Memorandum.  Accordingly, the in-service hospital treatment records from October 1967 to November 1968 should be obtained and associated with the claims file.  38 C.F.R. § 3.159.  Further, the Veteran reports that he sought psychiatric treatment in service.  See March 2009 Veteran statement.  The in-service psychiatric and counseling treatment records should therefore be obtained and associated with the claims file.  Id.  

In addition, the record reflects that the Veteran may receive Social Security Administration (SSA) disability benefits, and it is unclear whether the benefits are for a psychiatric disorder.  Therefore, SSA records pertaining to claims for disability benefits should be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to his mental health, specifically to include treatment records from Dr. J. D. and the psychologist to whom Dr. J. D. referred the Veteran.  See May 2012 Board hearing transcript at pg. 7-8.    

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Attempt to obtain the inpatient clinical records pertaining to the in-service hospitalization of the Veteran from October 1967 to November 1968 at Frankfurt Army Hospital, Germany.  All attempts to fulfill this development should be documented in the claims file.    

3. Attempt to obtain all in-service mental health treatment and hospitalization records pertaining to the Veteran's in-service counseling and psychiatric treatment.

4. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

5. Obtain outstanding VA treatment records, to include records from August 2006 to present.     

Associate all records obtained with the paper claims file or on Virtual VA/ VBMS.  

6. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain any of the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

7. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

The examiner is asked to opine on the following:

(a) The nature and diagnosis(es) of the Veteran's current acquired psychiatric disorder, to include PTSD.
  
(b) If the Veteran has a diagnosis of PTSD, the examiner should opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's PTSD is etiologically related to service, including as a result of a verified in-service stressor (e.g., a motor vehicle accident in Germany).  

(c) If the Veteran has a psychiatric disorder other than PTSD, the examiner should opine whether it is at least as likely as not (probability of 50 percent) that such psychiatric disorder is etiologically related to military service.

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

8. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


